Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
1.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
2.	The IDS filed on 05/03/2022 does not teach or suggest the distinct features “identify impacted similarity groups within a compression region, wherein the impacted similarity groups include one or more segments that should be deleted”, recited in the independent claims 1 and 14. Claims 2-13 and 15-20 are dependent from claims 1 and 14, respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
May 09, 2022